     Case 2:19-cv-07644-ODW-AS Document 22 Filed 09/11/20 Page 1 of 15 Page ID #:229



 1     SEYFARTH SHAW LLP
       Timothy L. Hix (SBN 184372)
 2     thix@seyfarth.com
       Ashley N. Arnett (SBN 305162)
 3     aarnett@seyfarth.com
       601 South Figueroa Street, Suite 3300
 4     Los Angeles, California 90017-5793
       Telephone: (213) 270-9600
 5     Facsimile: (213) 270-9601
 6     Attorneys for Defendant
       ALCON VISION, LLC
 7     (f/k/a ALCON LABORATORIES, INC.)
 8
 9                             UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11
12     JILLIAN CLARKE, an individual,                   Case No. 2:19-cv-07644 ODW (ASx)
13                     Plaintiff,                       Hon. Otis D. Wright, II
14           v.                                         PROTECTIVE ORDER
15     ALCON VISION, LLC, et al.,                       Date Action Filed:     August 5,
                                                        2019 Trial Date:       None Set
16                     Defendant.
17
18
19     1. A. PURPOSES AND LIMITATIONS

20           Discovery in this action is likely to involve production of confidential, proprietary,
21     or private information for which special protection from public disclosure and from use
22     for any purpose other than prosecuting this litigation may be warranted. Accordingly,
23     the parties hereby stipulate to and petition the Court to enter the following Stipulated
24     Protective Order. The parties acknowledge that this Order does not confer blanket
25     protections on all disclosures or responses to discovery and that the protection it affords
26     from public disclosure and use extends only to the limited information or items that are
27     entitled to confidential treatment under the applicable legal principles. The parties
28     further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
     Case 2:19-cv-07644-ODW-AS Document 22 Filed 09/11/20 Page 2 of 15 Page ID #:230



 1     Order does not entitle them to file confidential information under seal; Civil Local Rule
 2     79-5 sets forth the procedures that must be followed and the standards that will be applied
 3     when a party seeks permission from the court to file material under seal.
 4
 5              B.   GOOD CAUSE STATEMENT
 6                   This action involves employee compensation information and other
 7     valuable commercial, financial, technical, and/or proprietary information for which
 8     special protection from public disclosure and from use for any purpose other than
 9     prosecution of this action is warranted. Such confidential and proprietary materials
10     and information consist of, among other things, confidential business or financial
11     information, information regarding confidential business practices, or other confidential
12     research, development, or commercial information (including information implicating
13     privacy rights of third parties), information otherwise generally unavailable to the public,
14     or which may be privileged or otherwise protected from disclosure under state or
15     federal statutes, court rules, case decisions, or common law. Accordingly, to expedite the
16     flow of information, to facilitate the prompt resolution of disputes over confidentiality
17     of discovery materials, to adequately protect information the parties are entitled to keep
18     confidential, to ensure that the parties are permitted reasonable necessary uses of such
19     material in preparation for and in the conduct of trial, to address their handling at the end
20     of the litigation, and serve the ends of justice, a protective order for such information is
21     justified in this matter. It is the intent of the parties that information will not
22     bedesignated as confidential for tactical reasons and that nothing be so designated
23     without a good faith belief that it has been maintained in a confidential, non-public
24     manner, and there is good cause why it should not be part of the public record of this
25     case.
26     ///
27     ///
28     ///
                                                     2

       65742350v.1
     Case 2:19-cv-07644-ODW-AS Document 22 Filed 09/11/20 Page 3 of 15 Page ID #:231



 1     2.       DEFINITIONS
 2              2.1. Action: Jillian Clarke v. Alcon Vision, LLC, United States District Court for
 3     the Central District of California, Case No. 2:19-cv-07644-ODW (ASx)
 4              2.2. Challenging Party: a Party or Non-Party that challenges the designation of
 5     information or items under this Order.
 6              2.3. “CONFIDENTIAL” Information or Items: information (regardless of how it is
 7     generated, stored or maintained) or tangible things that qualify for protection under
 8     Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 9     Statement.
10              2.4. Counsel: Outside Counsel of Record and House Counsel (as well as their
11     support staff).
12              2.5. Designating Party: a Party or Non-Party that designates information or items
13     that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
14              2.6. Disclosure or Discovery Material: all items or information, regardless of the
15     medium or manner in which it is generated, stored, or maintained (including, among
16     other things, testimony, transcripts, and tangible things), that are produced or generated in
17     disclosures or responses to discovery in this matter.
18              2.7. Expert: a person with specialized knowledge or experience in a matter
19     pertinent to the litigation who has been retained by a Party or its counsel to serve as an
20     expert witness or as a consultant in this Action.
21              2.8. House Counsel: attorneys who are employees of a party to this Action. House
22     Counsel does not include Outside Counsel of Record or any other outside counsel.
23              2.9. Non-Party: any natural person, partnership, corporation, association, or
24     other legal entity not named as a Party to this action.
25              2.10. Outside Counsel of Record: attorneys who are not employees of a party to
26     this Action but are retained to represent or advise a party to this Action and have
27     appeared in this Action on behalf of that party or are affiliated with a law firm which has
28     appeared on behalf of that party, and includes support staff.
                                                     3

       65742350v.1
     Case 2:19-cv-07644-ODW-AS Document 22 Filed 09/11/20 Page 4 of 15 Page ID #:232



 1              2.11. Party: any party to this Action, including all of its officers, directors,
 2     employees, consultants, retained experts, and Outside Counsel of Record (and their
 3     support staffs).
 4              2.12. Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 5     Material in this Action.
 6              2.13. Professional Vendors: persons or entities that provide litigation support
 7     services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8     demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 9     their employees and subcontractors.
10              2.14. Protected Material: any Disclosure or Discovery Material that is designated
11     as “CONFIDENTIAL.”
12              2.15. Receiving Party: a Party that receives Disclosure or Discovery Material
13     from a Producing Party.
14
15     3.       SCOPE
16              The protections conferred by this Stipulation and Order cover not only Protected
17     Material (as defined above), but also (1) any information copied or extracted from
18     Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
19     Material; and (3) any testimony, conversations, or presentations by Parties or their
20     Counsel that might reveal Protected Material. Any use of Protected Material at trial shall
21     be governed by the orders of the trial judge. This Order does not govern the use of
22     Protected Material at trial.
23
24     4.       DURATION
25              Even after final disposition of this litigation, the confidentiality obligations
26     imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
27     writing or a court order otherwise directs. Final disposition shall be deemed to be the later
28     of (1) dismissal of all claims and defenses in this Action, with or without prejudice; and
                                                        4

       65742350v.1
     Case 2:19-cv-07644-ODW-AS Document 22 Filed 09/11/20 Page 5 of 15 Page ID #:233



 1     (2) final judgment herein after the completion and exhaustion of all appeals, rehearings,
 2     remands, trials, or reviews of this Action, including the time limits for filing any motions
 3     or applications for extension of time pursuant to applicable law.
 4
 5     5.       DESIGNATED PROTECTED MATERIAL
 6              5.1. Exercise of Restraint and Care in Designating Material for Protection.
 7     Each Party or Non-Party that designates information or items for protection under this
 8     Order must take care to limit any such designation to specific material that qualifies
 9     under the appropriate standards. The Designating Party must designate for protection only
10     those parts of material, documents, items, or oral or written communications that qualify
11     so that other portions of the material, documents, items, or communications for which
12     protection is not warranted are not swept unjustifiably within the ambit of this Order.
13              Mass, indiscriminate, or routinized designations are prohibited. Designations that
14     are shown to be clearly unjustified or that have been made for an improper purpose
15     (e.g., to unnecessarily encumber the case development process or to impose unnecessary
16     expenses and burdens on other parties) may expose the Designating Party to sanctions.
17              If it comes to a Designating Party’s attention that information or items that it
18     designated for protection do not qualify for protection, that Designating Party must
19     promptly notify all other Parties that it is withdrawing the inapplicable designation.
20              5.2. Manner and Timing of Designations. Except as otherwise provided in this
21     Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
22     ordered, Disclosure or Discovery Material that qualifies for protection under this Order
23     must be clearly so designated before the material is disclosed or produced.
24              Designation in conformity with this Order requires:
25                   (a) for information in documentary form (e.g., paper or electronic documents,
26                   But excluding transcripts of depositions or other pretrial or trial
27                   proceedings), that the Producing Party affix at a minimum, the legend
28                   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each
                                                         5

       65742350v.1
     Case 2:19-cv-07644-ODW-AS Document 22 Filed 09/11/20 Page 6 of 15 Page ID #:234



 1                   page that contains protected material. If only a portion or portions of the
 2                   material on a page qualifies for protection, the Producing Party also must
 3                   clearly identify the protected portion(s) (e.g., by making appropriate markings in
 4                   the margins).
 5              A Party or Non-Party that makes original documents available for inspection need
 6     not designate them for protection until after the inspecting Party has indicated which
 7     documents it would like copied and produced. During the inspection and before the
 8     designation, all of the material made available for inspection shall be deemed
 9     “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
10     copied and produced, the Producing Party must determine which documents, or portions
11     thereof, qualify for protection under this Order. Then, before producing the specified
12     documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
13     that contains Protected Material. If only a portion or portions of the material on a page
14     qualifies for protection, the Producing Party also must clearly identify the protected
15     portion(s) (e.g., by making appropriate markings in the margins).
16                   (b) for testimony given in depositions that the Designating Party identify the
17     Disclosure or Discovery Material on the record, before the close of the deposition all
18     protected testimony.
19                   (c) for information produced in some form other than documentary and for
20     any other tangible items, that the Producing Party affix in a prominent place on the
21     exterior of the container or containers in which the information is stored the legend
22     “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
23     the Producing Party, to the extent practicable, shall identify the protected portion(s).
24             5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
25     designate qualified information or items does not, standing alone, waive the Designating
26     Party’s right to secure protection under this Order for such material. Upon timely
27     correction of a designation, the Receiving Party must make reasonable efforts to assure
28     that the material is treated in accordance with the provisions of this Order.
                                                        6

       65742350v.1
     Case 2:19-cv-07644-ODW-AS Document 22 Filed 09/11/20 Page 7 of 15 Page ID #:235



 1     6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2              6.1. Timing of Challenges. Any Party or Non-Party may challenge a designation of
 3     confidentiality at any time that is consistent with the Court’s Scheduling Order.
 4             6.2. Meet and Confer. The Challenging Party shall initiate the informal dispute
 5     resolution process set forth in the Court's Procedures and Schedules. see
 6     http://www.cacd.uscourts.gov/honorable-alka-sagar
 7              6.3. The burden of persuasion in any such challenge proceeding shall be on the
 8     Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
 9     harass or impose unnecessary expenses and burdens on other parties) may expose the
10     Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
11     the confidentiality designation, all parties shall continue to afford the material in question
12     the level of protection to which it is entitled under the Producing Party’s designation until
13     the Court rules on the challenge.
14
15     7.       ACCESS TO AND USE OF PROTECTED MATERIAL
16              7.1. Basic Principles. A Receiving Party may use Protected Material that is
17     disclosed or produced by another Party or by a Non-Party in connection with this Action
18     only for prosecuting, defending, or attempting to settle this Action. Such Protected
19     Material may be disclosed only to the categories of persons and under the conditions
20     described in this Order. When the Action has been terminated, a Receiving Party must
21     comply with the provisions of section 13 below (FINAL DISPOSITION).
22              Protected Material must be stored and maintained by a Receiving Party at a
23     location and in a secure manner that ensures that access is limited to the persons
24     authorized under this Order.
25              7.2. Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
26     ordered by the court or permitted in writing by the Designating Party, a Receiving
27     Party may disclose any information or item designated “CONFIDENTIAL” only to:
28                    (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                     7

       65742350v.1
     Case 2:19-cv-07644-ODW-AS Document 22 Filed 09/11/20 Page 8 of 15 Page ID #:236



 1     as employees of said Outside Counsel of Record to whom it is reasonably necessary to
 2     disclose the information for this Action;
 3                   (b) the officers, directors, and employees (including House Counsel) of the
 4     Receiving Party to whom disclosure is reasonably necessary for this Action;
 5                   (c) Experts (as defined in this Order) of the Receiving Party to whom
 6     disclosure is reasonably necessary for this Action and who have signed the
 7     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8                   (d) the court and its personnel;
 9                   (e) court reporters and their staff;
10                   (f) professional jury or trial consultants, mock jurors, and Professional
11     Vendors to whom disclosure is reasonably necessary for this Action and who have signed
12     the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13                   (g) the author or recipient of a document containing the information or a
14     custodian or other person who otherwise possessed or knew the information;
15                   (h) during their depositions, witnesses, and attorneys for witnesses, in the
16     Action to whom disclosure is reasonably necessary provided: (1) the deposing party
17     requests that the witness sign the form attached as Exhibit A hereto; and (2) they will not
18     be permitted to keep any confidential information unless they sign the “Acknowledgment
19     and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
20     Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
21     depositions that reveal Protected Material may be separately bound by the court reporter
22     and may not be disclosed to anyone except as permitted under this Stipulated Protective
23     Order; and
24                   (i) any mediator or settlement officer, and their supporting personnel,
25     mutually agreed upon by any of the parties engaged in settlement discussions.

26     ///

27     ///

28     ///
                                                        8

       65742350v.1
     Case 2:19-cv-07644-ODW-AS Document 22 Filed 09/11/20 Page 9 of 15 Page ID #:237



 1     8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 2     OTHER LITIGATION
 3              If a Party is served with a subpoena or a court order issued in other litigation that
 4     compels disclosure of any information or items designated in this Action as
 5     “CONFIDENTIAL,” that Party must:
 6              (a) promptly notify in writing the Designating Party. Such notification shall
 7     include a copy of the subpoena or court order;
 8              (b) promptly notify in writing the party who caused the subpoena or order to
 9     issue in the other litigation that some or all of the material covered by the subpoena or
10     order is subject to this Protective Order. Such notification shall include a copy of this
11     Stipulated Protective Order; and
12              (c) cooperate with respect to all reasonable procedures sought to be pursued by the
13     Designating Party whose Protected Material may be affected.
14              If the Designating Party timely seeks a protective order, the Party served with the
15     subpoena or court order shall not produce any information designated in this action as
16     “CONFIDENTIAL” before a determination by the court from which the subpoena or
17     order issued, unless the Party has obtained the Designating Party’s permission. The
18     Designating Party shall bear the burden and expense of seeking protection in that court of
19     its confidential material and nothing in these provisions should be construed as
20     authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
21     from another court.
22
23     9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
24     IN THIS LITIGATION
25              (a) The terms of this Order are applicable to information produced by a Non-Party
26     in this Action and designated as “CONFIDENTIAL.” Such information produced by
27     Non-Parties in connection with this litigation is protected by the remedies and relief
28     provided by this Order. Nothing in these provisions should be construed as prohibiting a
                                                       9

       65742350v.1
     Case 2:19-cv-07644-ODW-AS Document 22 Filed 09/11/20 Page 10 of 15 Page ID #:238



 1     Non-Party from seeking additional protections.
 2              (b) In the event that a Party is required, by a valid discovery request, to produce a
 3     Non-Party’s confidential information in its possession, and the Party is subject to an
 4     agreement with the Non-Party not to produce the Non-Party’s confidential information,
 5     then the Party shall:
 6                    (1) promptly notify in writing the Requesting Party and the Non-Party that
 7     some or all of the information requested is subject to a confidentiality agreement with a
 8     Non-Party;
 9                    (2) promptly provide the Non-Party with a copy of the Stipulated Protective
10     Order in this Action, the relevant discovery request(s), and a reasonably specific
11     description of the information requested; and
12                    (3) make the information requested available for inspection by the Non-
13     Party, if requested.
14              (c) If the Non-Party fails to seek a protective order from this court within 14 days
15     of receiving the notice and accompanying information, the Receiving Party may produce
16     the Non-Party’s confidential information responsive to the discovery request. If the Non-
17     Party timely seeks a protective order, the Receiving Party shall not produce any
18     information in its possession or control that is subject to the confidentiality agreement
19     with the Non-Party before a determination by the court. Absent a court order to the
20     contrary, the Non-Party shall bear the burden and expense of seeking protection in this
21     court of its Protected Material.
22
23     10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
25     Protected Material to any person or in any circumstance not authorized under this
26     Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
27     the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
28     all unauthorized copies of the Protected Material, (c) inform the person or persons to
                                                      10

       65742350v.1
     Case 2:19-cv-07644-ODW-AS Document 22 Filed 09/11/20 Page 11 of 15 Page ID #:239



 1     whom unauthorized disclosures were made of all the terms of this Order, and (d) request
 2     such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
 3     that is attached hereto as Exhibit A.
 4
 5     11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 6     PROTECTED MATERIAL
 7              When a Producing Party gives notice to Receiving Parties that certain inadvertently
 8     produced material is subject to a claim of privilege or other protection, the obligations of
 9     the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
10     This provision is not intended to modify whatever procedure may be established in an e-
11     discovery order that provides for production without prior privilege review. Pursuant to
12     Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
13     effect of disclosure of a communication or information covered by the attorney-client
14     privilege or work product protection, the parties may incorporate their agreement in the
15     stipulated protective order submitted to the court.
16
17     12.      MISCELLANEOUS
18              12.1. Right to Further Relief. Nothing in this Order abridges the right of any person
19     to seek its modification by the Court in the future.
20              12.2. Right to Assert Other Objections. By stipulating to the entry of this
21     Protective Order no Party waives any right it otherwise would have to object to disclosing
22     or producing any information or item on any ground not addressed in this Stipulated
23     Protective Order. Similarly, no Party waives any right to object on any ground to use in
24     evidence of any of the material covered by this Protective Order.
25              12.3. Filing Protected Material. A Party that seeks to file under seal any Protected
26     Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
27     under seal pursuant to a court order authorizing the sealing of the specific Protected
28     Material at issue. If a Party's request to file Protected Material under seal is denied by the
                                                     11

       65742350v.1
     Case 2:19-cv-07644-ODW-AS Document 22 Filed 09/11/20 Page 12 of 15 Page ID #:240



 1     court, then the Receiving Party may file the information in the public record unless
 2     otherwise instructed by the court.
 3
 4     13.      FINAL DISPOSITION
 5              After the final disposition of this Action, as defined in paragraph 4, within 60 days
 6     of a written request by the Designating Party, each Receiving Party must return all
 7     Protected Material to the Producing Party or destroy such material. As used in this
 8     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 9     summaries, and any other format reproducing or capturing any of the Protected Material.
10     Whether the Protected Material is returned or destroyed, the Receiving Party must submit
11     a written certification to the Producing Party (and, if not the same person or entity, to the
12     Designating Party) by the 60 day deadline that (1) identifies (by category, where
13     appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
14     the Receiving Party has not retained any copies, abstracts, compilations, summaries or
15     any other format reproducing or capturing any of the Protected Material. Notwithstanding
16     this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
17     papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
18     deposition and trial exhibits, expert reports, attorney work product, and consultant and
19     expert work product, even if such materials contain Protected Material. Any such
20     archival copies that contain or constitute Protected Material remain subject to this
21     Protective Order as set forth in Section 4 (DURATION).
22     ///
23     ///
24     ///
25     ///
26     ///
27     ///
28     ///
                                                     12

       65742350v.1
     Case 2:19-cv-07644-ODW-AS Document 22 Filed 09/11/20 Page 13 of 15 Page ID #:241



 1              14. Any violation of this Order may be punished by any and all appropriate
 2     measures including, without limitation, contempt proceedings and/or monetary sanctions.
 3     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4
 5     DATED September 10, 2020
 6
 7           /s/ Armen Zenjiryan
       Attorneys for Plaintiff,
 8     JILLIAN CLARKE
 9
10     DATED September 10, 2020
11
12           /s/ Ashley N. Arnett
       Attorneys for Defendant ,
13     ALCON VISION, LLC (f/k/a ALCON LABORATORIES, INC.)
14
15     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16     DATED         September 11, 2020
17
18
19              / s / Sagar
       ________________________________
       Honorable Alka Sagar
20     United States Magistrate Judge
21
22
23
24
25
26
27
28
                                                    13

       65742350v.1
     Case 2:19-cv-07644-ODW-AS Document 22 Filed 09/11/20 Page 14 of 15 Page ID #:242



 1                           ATTESTATION REGARDING SIGNATURES
 2              I, Ashley N. Arnett, attest, pursuant to L.R. 5-4.3.4(a)(2)(i), that all signatories
 3     listed, and on whose behalf the filing is submitted, concur in the filing’s content and have
 4     authorized the filing.
 5     DATED: September 10, 2020                   SEYFARTH SHAW LLP
 6
                                                   By:     /s/ Ashley N. Arnett
 7                                                       Timothy L. Hix
                                                         Ashley N. Arnett
 8                                                       Attorneys for Defendant
                                                         ALCON VISION, LLC (f/k/a ALCON
 9                                                       LABORATORIES, INC.)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       14

       65742350v.1
     Case 2:19-cv-07644-ODW-AS Document 22 Filed 09/11/20 Page 15 of 15 Page ID #:243



 1                                  EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3     I,_____________________ [print or type full name], of ________________
 4     [print or type full address], declare under penalty of perjury that I have read in its entirety
 5     and understand the Stipulated Protective Order that was issued by the United States
 6     District Court for the Central District of California on ________ [date] in the case of
 7     Jillian Clarke v. Alcon Vision, LLC, Case No. 2:19-cv-07644-ODW (ASx). I agree to
 8     comply with and to be bound by all the terms of this Stipulated Protective Order and I
 9     understand and acknowledge that failure to so comply could expose me to sanctions and
10     punishment in the nature of contempt. I solemnly promise that I will not disclose in any
11     manner any information or item that is subject to this Stipulated Protective Order to any
12     person or entity except in strict compliance with the provisions of this Order. I further
13     agree to submit to the jurisdiction of the United States District Court for the Central
14     District of California for the purpose of enforcing the terms of this Stipulated Protective
15     Order, even if such enforcement proceedings occur after termination of this action. I
16     hereby appoint _________________ [print or type full name] of __________________
17     [print or type full address and telephone number] as my California agent for service of
18     process in connection with this action or any proceedings related to enforcement of this
19     Stipulated Protective Order.
20
21     Date: ________________
22
23     City and State where sworn and signed: __________________
24
25     Printed name: ___________________
26
27     Signature:____________________
28
                                                    15

       65742350v.1
